DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DOUGLAS MACIAS and LUCY MACIAS,
                         Appellants,

                                    v.

                U.S. BANK NATIONAL ASSOCIATION
                  as trustee for CSFB HEAT 2006-7,
                               Appellee.

                              No. 4D18-1858

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 08-60534.

   Claudio R. Cedrez Pellegrino of The Law Offices of Claudio R. Cedrez
Pellegrino, Bay Harbor Islands, for appellants.

    Richard S. McIver and H. Michael Muñiz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.